department of the treasury internal_revenue_service washington d c date cc el gl br2 gl-120400-98 uilc number release date memorandum for district_counsel illinois district from subject joseph w clark senior technical reviewer branch general litigation waiver of sec_6532 limitations_period by way of an electronic mail message on date you asked our views regarding a taxpayer’s ability to waive the sec_6532 two five year limitation period on suits brought by the service to recover erroneous refunds this document is not to be cited as precedent your concern that taxpayer agreements to extend the sec_6532 period may not be enforceable appears to stem from the absence of any express authorization for such extensions in sec_6532 this lack of any express authorization stands in sharp contrast to the express language allowing extensions found in sec_6532 which provides for the extension by the government of the two year limitation period on taxpayers’ right to file refund suits indeed the service has taken the position that the sec_6532 limitation periods on a taxpayers’ right to bring suits against the government are jurisdictional see 146_f3d_235 4th cir however the basis for claiming that the sec_6532 and c periods are jurisdictional is that the defendant in these suits is the government and the doctrine_of sovereign immunity is implicated see hull f 3d pincite 142_f3d_1459 fed cir 922_f2d_320 6th cir courts have held that the instances in which the government has allowed itself to be sued should be narrowly construed id in contrast no such doctrine is implicated under sec_6532 where the suit is brought by the government against the taxpayer indeed when applying a statute_of_limitations against the government as with sec_6532 it has been held that the statute should be strictly construed in favor of the government 66_f3d_1550 10th cir construing when a refund is made gl-120400-98 pursuant to sec_6532 following 303_us_414 when interpreting predecessor to sec_6532 court stated that the government’s right to recover funds from a person who received them by mistake and without right is not barred unless congress has clearly manifested its intention to raise a statutory barrier see also united_states v morgan u s app lexis 9th cir holding that taxpayer waived the affirmative defense that the government’s suit was barred by the sec_6532 statute_of_limitations by failing to raise the issue in the pleadings before the district_court there is also case law supporting the view that statutory authorization for waivers by taxpayers are unnecessary 282_us_277 holding that even prior to the enactment of the provision in the tax code expressly allowing waivers by the taxpayer of the limitation period on assessment the limitation periods on assessment could be waived by the taxpayer in the same fashion as other statutes of limitations are waived see also 288_us_420 further explaining that the purpose of the provision expressly allowing a taxpayer to waive the limitations_period on assessment was not to grant authority for waivers or to limit their effect but to remove any doubt as to their validity by expressly recognizing them citing h_rep_no 68th cong 1st sess p s rep no 68th cong 1st sess p but see of the restructuring and reform act of limiting the service’s ability to enter into consensual waivers with taxpayer of the sec_6502 collection limitations_period we have found only one decision addressing the precise sec_6532 issue at hand 75_f3d_1146 7th cir in national steel the taxpayer argued that its agreement to extend the sec_6532 period was ineffective because no statute authorizes the government to extend the statute_of_limitations whereas there is statutory authorization for the government to do so for refund suits brought against it the court nevertheless held that a taxpayer can waive the sec_6532 period explaining the reason for the asymmetry is obvious and is of no help to national steel a statute_of_limitations is a defense and unless jurisdictional can be waived by the defendant sec_6532 makes clear that the united_states has this normal right of defendants the right to waive the statute_of_limitations when the united_states is the plaintiff as in this case it has no occasion to waive the statute_of_limitations because the statute_of_limitations confers no right on it so there is nothing for it to waive only the defendant here the prospective defendant in a suit for the recovery_of an erroneous refund can waive the statute_of_limitations and did so no statute precludes such a waiver f 3d pincite gl-120400-98 in our view the holding in national steel is correct and it is controlling in your jurisdiction we have also coordinated with the department of justice on this issue and they are in concurrence if you have any further questions please call the attorney assigned to this matter in branch at
